Allowable Subject Matter
Claims 7-9, 11-13, 20-22, 24-26, 33-35, and 37-39 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest:
A watermark decoder, comprising: a first watermark detector to detect a first watermark in a media stream, the first watermark to be embedded in the media stream in accordance with a first watermark technology; a second watermark detector to detect a second watermark in the media stream, the second watermark to be embedded in the media stream in accordance with a second watermark technology; an indicator identifier to identify a first indicator in the first watermark and a second indicator in the second watermark; and a payload combiner to combine a first payload of the first watermark and a second payload of the second watermark when the first indicator and the second indicator satisfy a first condition, the first condition satisfied when (1) the first watermark is time aligned with the second watermark and (2) the first indicator and the second indicator have a same first value (Independent claim 7; claims 8 and 11-13 depend from claim 7).
A watermark decoder comprising: a first watermark detector to detect a first watermark in a media stream, the first watermark to be embedded in the media stream in accordance with a first watermark technology; a second watermark detector to detect a second watermark in the media stream, the second watermark to be embedded in the media stream in accordance with a second watermark technology; an indicator identifier to identify a first indicator in the first watermark and a second indicator in the second watermark; a payload combiner to combine a first payload of the first watermark and a second payload of the second watermark when the first indicator and the second indicator satisfy a first condition; and a payload bolsterer to bolster the first payload with the second payload when the first indicator and the second indicator satisfy a second condition different than the first condition (Independent claim 9).
A method, comprising: detecting a first watermark in a media stream, the first watermark embedded in the media stream in accordance with a first watermark technology; detecting a second watermark in the media stream, the second watermark embedded in the media stream in accordance with a second watermark technology; identifying a first indicator in the first watermark and a second indicator in the second watermark; and combining a first payload of the first watermark and a second payload of the second watermark when the first indicator and the second indicator satisfy a first condition, the first condition satisfied when (1) the first watermark is time aligned with the second watermark and (2) the first indicator and the second indicator have a same first value (Independent claim 20; claims 21 and 24-26 depend from claim 20).
A method comprising: detecting a first watermark in a media stream, the first watermark embedded in the media stream in accordance with a first watermark technology; detecting a second watermark in the media stream, the second watermark embedded in the media stream in accordance with a second watermark technology; identifying a first indicator in the first watermark and a second indicator in the second watermark: and combining a first payload of the first watermark and a second payload of the second watermark when the first indicator and the second indicator satisfy a first condition; and bolstering the first payload with the second payload when the first indicator and the second indicator satisfy a second condition different than the first condition (Independent claim 22).
A non-transitory computer readable medium comprising instructions which, when executed, cause a processor to at least: detect a first watermark in a media stream, the first watermark to be embedded in the media stream in accordance with a first watermark technology; detect a second watermark in the media stream, the second watermark to be embedded in the media stream in accordance with a second watermark technology; identify a first indicator in the first watermark and a second indicator in the second watermark; and combine a first payload of the first watermark and a second payload of the second watermark when the first indicator and the second indicator satisfy a first condition, the first condition satisfied when (1) the first watermark is time aligned with the second watermark and (2) the first indicator and the second indicator have a same first value (Independent claim 33; claims 34 and 37-39 depend from claim 33).
A non-transitory computer readable medium comprising instructions which, when executed, cause a processor to at least: detect a first watermark in a media stream, the first watermark to be embedded in the media stream in accordance with a first watermark technology; detect a second watermark in the media stream, the second watermark to be embedded in the media stream in accordance with a second watermark technology; identify a first indicator in the first watermark and a second indicator in the second watermark; combine a first payload of the first watermark and a second payload of the second watermark when the first indicator and the second indicator satisfy a first condition; and bolster the first payload with the second payload when the first indicator and the second indicator satisfy a second condition different than the first condition (Independent claim 35).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
January 30, 2021